Defendant was convicted in the Court of Special Sessions, City of New York, Borough of Brooklyn, of a violation of section 487-a of the Penal Law (receipt of compensation for placing out children), under an information which charges “ requesting, receiving and accepting ” compensation “ directly and indirectly ”. Defendant appeals from the judgment of conviction and from the sentence. Judgment reversed on the law and the facts, the information dismissed and defendant discharged. The evidence establishes that the People’s main witness is an accomplice. The other evidence is insufficient to satisfy the requirements of section 399 of the Code of Criminal Procedure. {People V. Mullens, 292 N. Y. 408.) No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ., concur.